Citation Nr: 0410791	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating, in excess of 40 percent, for 
chronic recurrent low back strain, based on an initial award.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, which 
granted service connection for a chronic low back disability, 
assigning a 40 percent disability rating with an effective date of 
June 1996.

The veteran testified before the undersigned Veterans Law Judge at 
a November 2003 video teleconference hearing.  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
This liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  The 
VCAA also includes new notification provisions.

In June 1996, the veteran submitted an application to reopen his 
claim for entitlement to service connection for a chronic 
recurrent low back strain.  In a rating decision dated in January 
2002, the RO granted the veteran's claim for entitlement to 
service connection for a chronic recurrent back strain disability, 
assigning a 40 percent disability rating with an effective date of 
June 1996.  The veteran filed a timely notice of disagreement 
(NOD) with the 40 percent disability rating assigned and a 
statement of the case was issued (SOC).

A review of the correspondence sent by VA to the veteran reveals 
The record reveals that the RO sent the veteran various 
correspondences from VA pertaining to his claim; however, it seems  
that the veteran has not received a letter explaining VCAA.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that, if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence necessary to 
substantiate his claim, to indicate what portion of any such 
information or evidence is to be provided by which party, and 
failed to discuss either the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard set 
forth by the VCAA.  More specifically, VA has failed to adequately 
discuss their amended duty to notify the veteran regarding his 
claim for service-connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide and 
which evidence the veteran is responsible for providing, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to what 
evidence the veteran is responsible for.   If VA failed to discuss 
the notice requirement, VA did not consider all applicable 
provisions of law and provide an adequate statement of reasons or 
bases for its decision.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  In the veteran's case, such notification to 
him has not met the standard required under the Quartuccio and 
Charles cases; therefore, this is a violation of due process that 
must be addressed before the Board can move forward with this 
claim.

As a reminder, the Board further notes that, where the assignment 
of an initial rating award is at issue, VA must consider all 
evidence of the veteran' service connected lower back disability 
as is necessary to evaluate the severity of his disability from 
the initial grant of service connection to the present.  It is 
essential, both in the examination and in the evaluation of the 
disability, that the disability be reviewed in relation to its 
history.  See 38 C.F.R. § 4.41.  Where the question for 
consideration is propriety of the initial evaluation assigned to 
the veteran's disability, as is the question in this case, 
evaluation of the medical evidence since the grant of the service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has assigned a 40 percent disability rating for the 
veteran's chronic recurrent low back disability under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.71a.  In September 2003, the rating 
criteria for musculoskeletal disorders involving the spine were 
revised.  The veteran has not been afforded the opportunity for 
examination applying the revised criteria, nor has he been 
apprised of the change in regulations.

Further, tSince this issue must be remanded and the most recent 
VAX was conducted in February 2003, the veteran should be afforded 
a more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the following:  

1.  The RO should send the veteran a letter explaining the VCAA, 
including the duty to assist and notification provisions contained 
therein.  In doing so, the letter should explain what, if any, 
information (medical or lay evidence) is necessary to substantiate 
the veteran's claim for entitlement to an increased rating for 
chronic recurrent lower back strain.  A general form letter, 
prepared by the RO, not specifically addressing the disability and 
entitlement at issue, is not acceptable.  The letter should inform 
the veteran of which portion of the information and evidence is to 
be provided by the veteran and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  

2.  The RO should contact the veteran and request the names and 
addresses of all medical care providers, VA and non-VA, who 
treated him for his service connected lower back disabilitystrain.  
After securing the necessary release(s), the RO should obtain 
copies of those records, to include all previous x-ray reports, 
that are not already in the claims file, and have them associated 
with the claims file.  All attempts to procure records should be 
documented in the file.  If the RO cannot obtain records 
identified by the veteran, a notation to that effect should be 
inserted in the file.  The veteran is to be notified of 
unsuccessful efforts in this regard.  

3.  After associating all relevant records received, as noted 
above, the RO is to arrange for the veteran to undergo a VA 
orthopedic examinationVa  examination.  It is of high importance 
that the veteran's entire claims file, to include the service 
medical records, be made available to the examining 
physicianorthopedist for review in this case.  A notation to the 
effect that this record review took place should be included in 
the report of the examinerorthopedist.  All appropriate tests and 
studies are to be performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include range of motion studies, 
expressed in degrees, with normal ranges provided for comparison 
purposes and X-rays of the veteran's lower back.  Further, the 
examiner should render specific findings as to whether during the 
examination there is objective evidence of pain on motion, 
weakness, excess fatigability, and /or lack of coordination 
associated with the veteran's lower back strain.  In addition, the 
examiner should indicate as to whether, and to what extent, the 
veteran experiences functional loss due to pain and/or flare-ups 
with repeated use of the pertinent joint(s) involved.  To the 
extent possible, the examiner should express such functional loss 
in terms of additional degrees of limited motion for all joints 
examined.  After considering all of the symptoms attributable to 
the service connected lower back disability examined, the examiner 
should provide an assessment of the severity of the condition, 
i.e., the extent to which the disability interferes with the 
ability to obtain and retain substantially gainful employment.  
All examination findings, along with the complete rationale for 
the opinion(s) expressed, should be set forth in a type written 
report.  The orthopedist should specifically indicate whether any 
intervertebral disc syndrome is related to the service connected 
back disorder and provide a complete analysis for any opinion 
rendered.

24.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

35.  The RO must review the veteran's service connected lower back 
disability in accordance with the amended provisions for spine 
disabilities, which became effective in September  September 2003.

46.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all requested development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

57.  Thereafter, the RO should readjudicate this claim.  The RO is 
advised that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in VCAA and any other applicable legal 
precedent.  If the benefits sought on appeal remain denied, the 
veteran and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  A 
reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





